Citation Nr: 0824432	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-37 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a back disorder.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for reflex sympathetic dystrophy, to include as 
due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1964 to July 
1973. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.

The application to reopen a claim of entitlement to service 
connection for a back disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 1994 rating decision denied service connection 
for reflex sympathetic dystrophy on the basis that there was 
no evidence of the disorder in service and that the 
presumption of service connection could not be based upon 
exposure to herbicides.

2.  The evidence received since the April 1994 rating 
decision does not raise a reasonable possibility of 
substantiating the claim for service connection for a back 
disorder.  


CONCLUSIONS OF LAW

1.  An April 1994 rating decision denying service connection 
for a reflex sympathetic dystrophy, to include as due to 
exposure to herbicides, is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).  

2.  Evidence received since the April 1994 decision is not 
new and material, and the veteran's service connection claim 
for reflex sympathetic dystrophy, to include as due to 
exposure to herbicides, is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated September 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to reopen the 
claim for service connection for reflex sympathetic 
dystrophy; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The notice requirements for new and 
material evidence claims set forth in Kent v. Nicholson, 20 
Vet. App. 1 (2006), were met by the September 2004 letter.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has not been examined in conjunction 
with his claim; however, in a claim to reopen, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  38 U.S.C. § 5103A(f); 38 
C.F.R. § 3.159(c)(4)(C)(iii).  Thus, VA does not have a duty 
to provide the veteran a VA examination if the claim is not 
reopened-as here.  

New and Material Evidence for Reflex Sympathetic Dystrophy

Service connection for reflex sympathetic dystrophy, to 
include as due to exposure to herbicides, was last denied by 
rating decision dated April 1994, on the grounds that there 
was no evidence of in-service treatment for reflex 
sympathetic dystrophy, and service connection on the basis of 
exposure to herbicides could not be presumed.  There was no 
appeal filed.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1993).

The present application to reopen the claim of service 
connection for reflex sympathetic dystrophy was filed in 
September 2004.  In support of his claim, the veteran 
submitted VA clinical notes dated July and August 2004; 
records from Methodist Hospital dated August 1992, showing 
treatment for sympathetic dystrophy; and records from the 
Social Security Administration, also showing treatment for 
reflex sympathetic dystrophy.  The application to reopen was 
denied by rating decision dated December 2004, on the basis 
that no new and material evidence had been submitted.

Under amended 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant of evidence of record at the time of 
the last prior final denial, and must raise a reasonable 
possibility of substantiating the veteran's claim. 38 C.F.R. 
§ 3.156(a).  The evidence that is considered in determining 
whether new and material evidence has been submitted is that 
received by VA since the last final disallowance of the 
appellant's claim on any basis.  38 U.S.C.A. § 5108; 38 
C.F.R.   § 20.302(a); Evans v. Brown, 9 Vet. App. 273 (1996).  
In determining whether evidence is new and material, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

No new evidence has been received since the last final denial 
in April 1994, either by itself or when considered with the 
previous evidence of record, that relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of establishing the claim.  38 C.F.R. 
§ 3.156.  The additional records submitted by the veteran 
discuss a diagnosis of reflex sympathetic dystrophy dating 
back to 1992, 19 years post-discharge.  However, there has 
been no evidence submitted that suggests in-service 
incurrence of that disorder, to include as due to exposure to 
herbicides.  As no new and material evidence has been 
submitted since the last final denial of the veteran's claim, 
the claim is not reopened.  


ORDER

New and material evidence having not been submitted, the 
application to reopen the previously denied issue of 
entitlement to service connection claim for reflex 
sympathetic dystrophy is denied.  


REMAND

Service connection for a back disorder was last denied by a 
July 1984 Board decision.  The Board's decision is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2007).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that had been found insufficient 
in the previous denial.  

Review of the record in the present case shows that the 
September 2004 notice letter referenced the veteran's his 
back claim but did not satisfy any of the requirements set 
forth in Kent.  Consequently, a remand of the veteran's back 
claim is required to accord the RO, through the AMC, an 
opportunity to furnish to the veteran appropriate notice with 
respect to his back claim.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be issued a 
notification letter with regard to the 
issue of whether new and material evidence 
has been received sufficient to reopen a 
previously denied claim for service 
connection for a back disability.  The 
letter should include a discussion of the 
information and evidence necessary to 
reopen the claim (including the basis of 
the prior final denial of service 
connection for this disability in July 
1984) and the information and evidence 
necessary to establish entitlement to the 
underlying claim for the benefit that is 
being sought, in accordance with the 
requirements of Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 



(CONTINUED ON NEXT PAGE)

appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


